Citation Nr: 1809077	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a low back disorder to include degenerative arthritis and intervertebral disc syndrome.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder, depression and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2010 and August 2013 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).
 
The Veteran testified in February 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

In August 2016 the Board remanded the issue of entitlement to service connection for a low back disorder for evidentiary development. The case has now been returned to the Board for further appellate action. 

The Board finds that it is in the best interest of the Veteran that his February 2016 substantive appeal be considered a timely perfection of an appeal to the claim of entitlement to service connection for a right knee disorder.  The Board will not accept his March 2016 request to withdraw that appeal.  Simply put, while the decision to withdraw was based on advice provided by the undersigned, in retrospect it is clear that the claimant had already perfected an appeal to the question of entitlement to service connection for a right knee disorder.  Consequently, any suggestion that a "new claim" was needed was in error.  Binding the appellant to follow that suggestion would be unfair.  Hence, in the interest of justice the Board assumes jurisdiction over the claim of entitlement to service connection for a right knee disorder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right knee disorder

The Veteran was provided a VA examination to consider the nature and etiology of his claimed right knee disorder in October 2016. VA, however, in requesting that examination advised the examiner that the Veteran "clearly and unmistakably" had a preexisting right knee disorder.  The evidentiary basis for that advice is unclear, and may indeed have been erroneous.  While service treatment records do show that in April 1962 the appellant reported a history of injuring his knee and receiving treatment following a preservice motorcycle accident, at his February 1962 enlistment examination the Veteran's lower extremities were specifically evaluated as clinically normal.  That finding triggers the presumption that the Veteran's right knee was normal, and the mere report by the Veteran that he injured his knee before active duty is not clear and unmistakable evidence of a preexisting chronic disorder. Cf. generally, Crowe v. Brown, 7 Vet. App. 238, 245 (1994). Hence, the Board finds that in advising the examiner that the appellant had a preexisting knee disorder that the basic principles of fairness as set forth in Thurber v. Brown, 5 Vet.App. 119 (1993) and Austin v. Brown, 6 Vet.App. 547 (1994) were violated.  As a result the appellant was denied due process, and he must be provided a new examination.   

Low back disorder

The Veteran contends, in part, that his low back disorder was caused or aggravated by his right knee disorder and that his acquired psychiatric disorder was caused or aggravated by pain and suffering associated with his right knee and low back disorders. Given that the issue of entitlement to service connection for a right knee disorder is remanded herein, the issues of entitlement to low back and acquired psychiatric disorders must also be remanded as they are inextricably intertwined with the remanded issues. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Acquired psychiatric disorder

On remand, additional efforts must be made to verify the Veteran's claimed stressor. In this regard, the Veteran asserted that while he was onboard the USS Perkins (DD-877), the ship executed a fire support mission off the coast of the Republic of Vietnam, and then hit a shallow reef. The appellant argues that this event was stressful.  The record indicates that a request for information was not made to the Joint Services Records Research Center because the timeframe (between May 16, 1963 and May 6, 1964) was too large.  Case law provides, however, that if necessary VA must make multiple sequential requests. See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by any organization's 60 day limitation for stressor verification requests.  Under certain facts VA may need to make sequential requests in an effort to assist the claimant). As well, there have been no attempts to verify the Veteran's report of personal assault on September 1, 1963, wherein he reported a chair was kicked out from under him. 

Finally, no VA examination has been provided to consider the nature and etiology of the Veteran's claimed acquired psychiatric disorder. VA treatment records show that the Veteran has been diagnosed with depression and anxiety, and the claimant argues that an acquired psychiatric disorder was incurred in active-duty service as a result of various stressful events. The appellant further argues in a VA Form 21-0781 that was received in June 2012 that he was wrongly enlisted into the service despite "failing" to meet height and weight requirements.  As such, a VA examination must be obtained to consider the nature and etiology of the Veteran's claimed acquired psychiatric disorder. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Joint Services Records Research Center and request that they review all appropriate records in an attempt to corroborate the claim that the Veteran's ship, the USS Perkins fired on Vietnam and thereafter hit a shallow reef off the coast sometime between May 16, 1963 and May 6, 1964.  Pursuant to Gagne, several sequential requests may be required until the entire period is covered.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination of his right knee.  This examination must be conducted by an examiner other than the examiner who conducted the October 2016 examination.  This different examiner must be provided access to the appellant's VBMS and Virtual VA files for review. After conducting the examination, and after reviewing the Veteran's VBMS and Virtual VA files, the examiner must specifically address whether it is at least as likely as not (50 percent probability or greater) that any right knee disorder to include osteoarthritis is related to any incident or injury of the Veteran's active-duty service? The examiner must explicitly address the February 2016 opinion of Dr. E.P. stating that a right knee disorder was related to in-service injuries. 
 
A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. If, and only if, a medical examiner finds that the Veteran's right knee disorder is related service, provide the examiner who conducted the August 2017 spine examination access to the appellant's VBMS and Virtual VA files. If this examiner is not available, the Veteran's claims folder should be reviewed by another equally qualified examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the examiner is to specifically address whether it is at least as likely as not (50 percent chance or greater) that any lumbar disorder to include degenerative arthritis or disc disease was caused or aggravated by right knee osteoarthritis? 
 
A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After all previous remand instructions have been completed, and all available records have been associated with the electronic file, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any diagnosed psychiatric disorder. The electronic folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. The examiner is to specifically address the following questions: 

a) What psychiatric disorders have been diagnosed since April 2, 2012? 

b) For each and every acquired psychiatric disorder diagnosed since April 2, 2012, please address whether it is at least as likely as not (50 percent probability or more) that the disorder is related to service, to include the claimed inservice stressor and due allegations that he was wrongly accepted into the service.  

If the Joint Services Records Research Center corroborates the above referenced claimed stressor the examiner must opine whether it is at least as likely as not that the Veteran suffers from posttraumatic stress disorder due to that stressor.  

c)  If and only if a medical examiner finds that the Veteran's right knee or low back disorder is related service, for each and every acquired psychiatric disorder diagnosed since April 2, 2012, is it is at least as likely as not (50 percent probability or more) that such disorder was caused or aggravated by such right knee or low back disorder?

A complete rationale must be provided for any opinion offered. If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

6. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

